EXHIBIT 10(2)(1)a
FIRST AMENDMENT
TO THE
A. H. BELO SAVINGS PLAN
     A. H. Belo Corporation, a Delaware corporation, pursuant to authorization
by the Compensation Committee of the Board of Directors, adopts the following
amendments to the A. H. Belo Savings Plan (the “Plan”).
     1. Section 3.5 of the Plan (“Profit Sharing Contributions”) is amended by
replacing the first sentence thereof with the following:
The Participating Employers may pay to the Trustee as a discretionary profit
sharing contribution for each payroll period an amount equal to a specified
percentage of the Compensation for the payroll period of each Participant who is
eligible to receive a matching contribution under Section 3.4 and who is
employed by a Participating Employer on the last day of the payroll period. The
amount of such discretionary profit sharing contribution, if any, will be
determined by the Compensation Committee of the Board of Directors of the
Company.
     2. The foregoing amendment will be effective with respect to Plan Years
beginning on or after January 1, 2009.
     Executed at Dallas, Texas, this 23rd day of September, 2008.
 A. H. BELO CORPORATION

                By   /s/ Sheila Hartley        Sheila Hartley      Vice
President/Human Resources     

 